OPINION OF THE COURT
Per Curiam.
By order of the District of Columbia Court of Appeals dated February 5, 1997, the respondent was publicly censured for *281engaging in conduct involving dishonesty, deceit, and misrepresentation based on his 1991 conviction of violating 2 USC § 192 (willful failure to answer questions pertinent to a Congressional inquiry).
The Grievance Committee served the respondent with a notice pursuant to 22 NYCRR 691.3 informing him of his right to raise any of the defenses to the imposition of reciprocal discipline found in 22 NYCRR 691.3 (c). By a letter dated August 28, 1997, the respondent argued, inter alia, that the imposition of discipline in New York would be unjust. By decision and order on motion of this Court, dated November 14, 1997, the petitioner’s motion to impose reciprocal discipline was held in abeyance pending a hearing pursuant to 22 NYCRR 691.3 (d) and Marilyn Levy, Esq., was appointed as Special Referee to hear and report. A hearing was held on February 26, 1998.
The Special Referee found that, in view of the unusual circumstances of this case and the mitigating circumstances argued by the respondent, this Court should exercise its discretion not to impose any reciprocal discipline on the respondent. Based on the evidence adduced at the hearing, we conclude that the Special Referee’s determination was not proper.
Under the circumstances of this case, the respondent is censured for his professional misconduct.
Mangano, P. J., Bracken, Rosenblatt, Miller and Gold-stein, JJ., concur.
Ordered that the petitioner’s motion to disaffirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Elliott Abrams, is censured for his professional misconduct.